          Case 1:20-cv-01113-KHP Document 22 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        12/7/2020
 Joan Sterrett,

                                Plaintiff,                              ORDER

                    -against-                                    1:20-cv-01113 (KHP)

 Shest Hacking Corp., et al,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       In light of the parties’ representation that they have settled this matter, it is ordered

that this action will be dismissed without costs (including attorneys’ fees) to either party on

Friday February 5, 2021, unless before that date one or more of the parties files a letter with

the Court requesting that the action not be dismissed and stating the reasons why the Court

should retain jurisdiction over this action in light of the parties’ settlement. To be clear, any

request that the action not be dismissed must be filed on or before February 5, 2021; any

request filed thereafter may be denied solely on that basis.


SO ORDERED.

Dated: New York, New York
       December 7, 2020


                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
